Citation Nr: 0427879	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's only back disability, degenerative disc 
disease, is not shown by competent medical evidence to have a 
nexus or relationship to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

An employment physical from Armco Steel dated in March 1965 
indicated slight stiffness of the spine on forward bending.  

The veteran's induction examination dated in May 1968 showed 
normal clinical evaluation of the spine, other 
musculoskeletal.  Service medical records are negative for 
any complaints, treatment, or diagnosis of a back disorder.  
While in Vietnam, the veteran was seen in September 1969 for 
complaints of sinusitis and a head cold.  In November 1969, 
the veteran was again seen for a cold with periodic stomach 
pains and back and leg aches.  On his April 1970 Report of 
Medical History, the veteran indicated that he had had, or 
has, back trouble.  The veteran's April 1970 separation 
examination showed normal clinical evaluation of the spine, 
other musculoskeletal.

An employment physical from Armco Steel dated May 1970 showed 
normal range of motion of the spine.

Treatment records from Armco Steel dated in December 1985 
shows that the veteran was found to have a bulging disc and 
lumbosacral strain as indicated by S.C.S., D.O.  This 
examiner noted that the veteran lifted a pool filter at home 
and developed sudden onset of back pain.  Accident reports 
indicated that the veteran had a possible strain of the lower 
back and left side of the back in July 1989 and had a 
possible back strain in August 1994.

A letter from S.C.S., D.O., dated in November 1999 indicated 
that he had known the veteran for the past 40 years 
personally.  The physician indicated that the veteran 
sustained initial low back complaints prior to induction into 
the U.S. Army while working at Armco Steel of Ashland, 
Kentucky.  It was noted that the veteran personally reported 
recurrent incidents of low back strain with attendant pain 
during his service period but was in a position where to 
complain or to seek medical attention was felt to be 
inappropriate or the available services were such that they 
were unable to provide any significant evaluation or 
treatment of the complaint.  The physician indicated that he 
was aware that since his return from active duty his low back 
pain had progressively worsened and felt would continue to 
deteriorate over the course of his life.  The physician also 
noted that the veteran was disability retired from his job at 
Armco Steel of Ashland, Kentucky for this very complaint.

At his December 1999 VA examination, the veteran testified 
that he had back pain prior to his service time and then the 
pain increased while he was in the service.  He stated he had 
pain throughout his whole back and it was constant.  The pain 
increased with activity, even walking.  He was sedentary in 
order to avoid pain.  He reported that he retired at age 53 
because of back pain.  The veteran indicated that there was 
no radiation of the pain into the legs.  The diagnoses 
included chronic lumbosacral strain; dermatophytosis.

In a March 2000 statement, the veteran indicated that he told 
the doctor that he had a bad back during his induction 
physical, but this was dismissed by the doctor who told the 
veteran he was just trying to avoid military service.  The 
veteran indicated that his service caused his back condition 
to worsen, but medical treatment for these conditions was 
strongly discouraged by officers and NCOs who accused troops 
who went to sick call of malingering.

At his October 2000 RO hearing, the veteran testified that he 
had back problems in 1965 after he first went to work for 
Armco Steel.  During his induction physical in 1968, the 
veteran indicated that he told the doctor he had problems 
with his back and the doctor told the veteran that he was 
just trying to get out of the draft.  The veteran indicated 
that his back condition was aggravated by his service because 
he didn't have anywhere to sleep and slept on the ground.  He 
indicated that toward the end of service he did have a 
mattress part of the time.  The veteran testified that he 
also lifted ammo boxes, which aggravated his back condition.  
On his Report of Medical History upon discharge, the veteran 
indicated he checked that he had had back problems.  

At his August 2001 Travel Board hearing, the veteran 
testified that he told the doctor at his induction physical 
that he had a back injury at Armco Steel.  The veteran 
indicated that he was told that everyone wanted to get out of 
going into the service and they were not going to listen to 
him.  He indicated that while he was in the service he had to 
sleep on ammo boxes or on the ground.  He testified that he 
started having problems with his back after service in the 
late 1970s, but that doctor was deceased.  The veteran 
indicated that S.C.S. then started treating the veteran for 
his back in 1985.  The veteran stated that he had personally 
known this doctor for 40 years.  The veteran testified that 
while he was in basic training his back was stiff and it was 
not until he went to Vietnam that he started having trouble 
with his back because of not having a decent place to sleep.  
He indicated that after he got out of the service he returned 
to work at the steel mill and his back was still stiff.  He 
testified that he was told he had a disc problem in 1985.  

At his December 2002 VA examination, the veteran reported 
that he initially hurt his back unloading a coke hopper by 
lifting bricks out of a railroad car in 1965 when he was at 
work for a steel mill.  The examiner indicated that upon 
reviewing the records they indicate in October 1965 a lower 
abdominal strain or pain and noted that there was no mention 
of his back.  In November 1965, he was re-evaluated by the 
company physician for complaints of dysuria and frequency of 
urination.  The VA examiner noted that it was unclear through 
his records if the veteran was still working or was coming 
back to be re-evaluated before he could go back to work.  At 
any rate, the examiner noted, there was still no mention of a 
low back injury and he had a prostate examination done on 
that particular day which would lead the examiner to believe 
that it was a genitourinary complaint.  The VA examiner 
indicated that the veteran's service medical records only 
mention in his history at his separation examination where he 
had marked back trouble of any kind.  It was not addressed in 
the physical portion of his separation examination, except 
that his examination as far as the low back was marked as 
being normal.  The examiner asked the veteran if he had had 
any specific injuries that he was ever treated for during his 
military service and he stated no.  The veteran indicated 
that it was frowned upon to go to the medical officers on a 
routine regular basis without a specific severe problem.  The 
veteran reported that his back pain was in the lower lumbar 
region.  The veteran reported that he had a certain amount of 
back pain all day long.

The veteran reported that he retired at the age of 53 from 
the steel mill where he was a laborer for 33 years.  He 
stated that he did frequent lifting of 30-50 pounds during 
the last years of employment.  He indicated that he had five 
episodes where he was off for approximately three months per 
time from 1987 through 1992 prior to retirement.  

A plain film of the lumbar spine showed that there were small 
osteophytes forming along the anterior margin of the L4-L5.  
There was a narrowing of the facets and associated sclerosis 
of the L5 level greater on the right than the left.  The 
impression was early degenerative changes in the spine.  It 
was noted that the veteran's last CT examination of his 
lumbar spine was done at St. Mary's Hospital in 1996.  This 
did not show any frank herniation.  It showed some disc 
bulging throughout the lumbar area.

The diagnoses included: degenerative joint disease of the 
lumbar spine; low back pain of spondylitic type; thoracic 
back pain; and cervical spine pain with resultant headache.

The examiner noted that in his opinion with review of the 
veteran's medical service from the steel mill and his service 
medical records, while the veteran certainly seems to have 
significant pain throughout his lumbar, thoracic, and 
cervical areas, there was no evidence that he had this 
condition prior to being drafted into the Army in 1968 and 
there was no evidence in the service medical record that 
would indicate that there was a lumbar, thoracic, or cervical 
injury during his time in the military service.  His work 
record would indicate that he started having problems with 
lumbar strain in approximately 1986 and it gradually worsened 
and continued until the time of his retirement.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In April 2002, the Board found that further development of 
the case was needed and requested that the RO schedule the 
veteran for a VA examination.  In December 2002, the veteran 
underwent a VA examination.  After the VA examination, the RO 
issued a supplemental statement of the case dated in June 
2003.  In July 2003, the issue on appeal was again remanded 
to the RO so that the veteran could be informed of the 
requirement of the VCAA.  In September 2003, the veteran was 
sent a letter and the RO informed the appellant of the 
information and evidence not of record that was needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A Report of Contact (VA Form 119) dated September 
2003 indicated that the veteran had nothing else to submit 
other than informing the RO that he had never been at 
Vanderbilt Medical Center.  A supplemental statement of the 
case was issued in September 2003.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Analysis

The medical records from Armco Steel prior to the veteran's 
induction into military service do not show treatment for a 
back condition.  An employment physical from Armco Steel 
dated in March 1965 indicated slight stiffness of the spine 
on forward bending.

The veteran's induction examination showed no back 
disability.  On his April 1970 Report of Medical History, the 
veteran indicated that he had had, or has, back trouble, but 
his examination showed normal clinical evaluation of the 
spine, musculoskeletal.  Other than the body aches and pains 
he reported due to his cold in November 1969, service medical 
records are negative for complains, treatment, or diagnosis 
of a back condition.

After separation from service, the veteran returned to the 
steel mill and his employment physical dated May 1970 showed 
normal range of motion of the spine.  Medical records from 
the steel mill show that the veteran was not treated for a 
back condition until his December 1985 lifting accident with 
subsequent incidents of lumbar strain, which led to the 
veteran's eventual medical retirement from the steel mill.  
Although the veteran has testified that his back condition 
increased in severity and he did not report this because it 
was frowned upon to go to sick call while stationed in 
Vietnam, the veteran did report to sick call in September and 
November 1969 while in Vietnam with complaints of a cold with 
body aches and pains and sinusitis.  There is no medical 
evidence while in service that any preexisting back condition 
was aggravated by service or that the veteran incurred a back 
disability while in service.  Although the veteran's private 
physician S.C.S., D.O, indicated that the veteran had back 
problems prior to his induction, there is no medical evidence 
of treatment for a back condition prior to entry into 
service.  After reviewing the veteran's file, the VA examiner 
in December 2002 opined that there was no medical evidence 
that the veteran had a back condition prior to being drafted 
into the Army in 1968 and there was no medical evidence in 
the service medical record that would indicate that there was 
a lumbar, thoracic, or cervical injury during his time in the 
military service.  The examiner did indicate that the 
veteran's work record indicated that he started having 
problems with lumbar strain in approximately 1986 and it 
gradually worsened and continued until the time of his 
retirement.

For the reasons discussed above, it is concluded that the 
preponderance of the evidence is against the claim.  Based on 
the medical evidence, it is found that the veteran's back 
disability was first manifested many years after service and 
did not preexist his period of active service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for tuberculosis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



